Citation Nr: 9914959	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-07 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
August 1972.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.

On the veteran's substantive appeal, he requested a travel 
board hearing at the RO.  In May 1998, he reiterated that 
request in response to a letter from the RO.  In June 1998, 
he indicated that he desired a videoconference hearing and 
waived his right to an in-person hearing at the RO.  He 
failed to show for a scheduled videoconference hearing in 
February 1999.  Accordingly, the VA has met its duty with 
regard to affording him the opportunity for a hearing in this 
matter.  


FINDING OF FACT

The veteran's claim for entitlement to service connection for 
degenerative joint disease is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
degenerative joint disease of the spine is well grounded. 38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Disability, which is 
proximately due to, or the result of a service-connected 
disease or injury shall be service-connected. 38 C.F.R. § 
3.310.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim. 38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Also, in order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability (medical diagnosis), or incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except when the evidentiary assertion is inherently 
incredulous or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The veteran's service medical records reflect that the 
veteran was treated for back complaints during service.  
During his September 1952 induction examination, the 
veteran's spine and other musculoskeletal systems were 
clinically evaluated as normal.  During a September 1956 
separation/re-enlistment examination, no complaints of any 
back problems were noted.  In December 1959, the veteran 
reported tightness and pain in his upper thoracic spine and 
neck area.  The examiner's impression was ligamentous strain.  
In November 1970, the veteran reported aching pain in his 
upper back for several days.  He stated that he had an old 
injury that was periodically painful.  In December 1970, the 
veteran complained of back pain after falling from a ladder 
while changing a light bulb.  The examiner noted lumbosacral 
edema and tenderness.  The examiner's impression was 
contusion in the lumbosacral area.  During the veteran's 
January 1972 retirement examination, his spine and other 
musculoskeletal systems were clinically evaluated as normal.  
The veteran denied any recurrent back pain.

During an April 1973 VA examination, no complaints of any 
back disability were noted.

It appears from a review of the record, that the veteran 
filed his original claim for a spine disability in February 
1980.  At that time, the veteran reported that his spine was 
deteriorating causing right arm numbness and severe pain.  He 
reported that his equilibrium was affected and he requested 
evaluation.

Of record are VA outpatient treatment records from February 
1978 to July 1996 which reflect treatment for back 
complaints.  In February 1978, the veteran was treated for a 
"deteriorating spine."  In June 1979, the veteran reported 
chronic pain and numbness in his right arm.  A cervical spine 
examination revealed multiple osteophytes and degenerative 
joint disease.  The examiner's assessment included cervical 
spine arthritis and possible thoracic [sic].  In October 
1979, an examiner noted compression of the spine and 
degenerative joint disease in the cervical series.  In July 
1981, cervical spondylosis with right upper radiculopathy was 
diagnosed.

During a July 1980 VA examination, the examiner noted that 
the veteran was on leave from his job due to his spine 
complaints.  However, no examination of his spine was 
performed.

The veteran requested service connection for his skeletal 
system condition in June 1996.

Submitted in support of his claim are additional VA 
outpatient treatment records from January 1981 to April 1998.  
December 1985 cervical and thoracic spine x-rays revealed 
complete loss of cervical lordosis, degenerative spondylosis 
from C4 down, degenerative disc disease at C4-5, C5-6, and 
C6-7, with big spurs posteriorly, the biggest at C6-7.  No 
evidence of acute trauma was present.  Localized kyphosis at 
C4-5 level but with normal alignment was noted.  The thoracic 
spine was normal with minimal incipient spondylosis of the 
lower portion.  November 1994 treatment reflects complete 
loss of cervical lordosis, degenerative joint disease at C4-
5, C5-6, and C6-7.  June 1996 spine x-rays reveal moderate 
degenerative spondylosis the thoracic spine, advanced 
degenerative spondylosis with narrowed discs and foramina of 
C4-5 through C6-7 with spurs present and narrowed foramina of 
C3-4 and right foramen at C2-3 with mild kyphoscoliosis of 
the cervical spine, and advanced degenerative spondylosis 
with vacuum disc L1-2, first degree retrolisthesis of L1, and 
narrowed discs at L2-3 through L4-5, with spurs throughout 
and mild scoliosis.

The veteran was afforded a VA joints examination in September 
1996.  The examiner commented that a spine examination was 
warranted since most of the veteran's complaints were about 
his spine.  The examiner listed a diagnosis of severe 
degenerative changes of the cervical, thoracic, and 
lumbosacral spine.  

In an October 1996 rating action, the RO denied entitlement 
to service connection for degenerative joint disease of the 
spine.  The examiner noted that the claim was not well-
grounded because there was no diagnosis of degenerative joint 
disease of the spine shown by the service medical records or 
within the one-year presumptive period after military 
service.

The veteran filed a timely notice of disagreement (NOD) in 
November 1996 and perfected his appeal in December 1996.  In 
his substantive appeal, he reported that he was injured in 
1958 in Bunker Hill, Indiana when he was a passenger in a 
station wagon that was involved in an accident.  He stated 
that the car was too close to a plane taking off and that the 
plane's afterburner propelled the car into the airplane 
hanger wall.  He stated that he injured seven vertebra in his 
neck, four vertebra in his middle back, and one vertebra in 
his lower back.  He stated that he was reassigned due to his 
subsequent physical limitations.  He stated that after 
service he sought treatment at the Fitzsimons VAMC and that 
he was advised to wear a neck collar.  He reported that he 
did not wear the collar because he had learned to adapt his 
body to accommodate his neck injury.  He further stated that 
he did not recall falling off a ladder during service.

Submitted in support of his claim for entitlement to service 
connection for degenerative joint disease of the spine are 
private medical records from October 1980 and December 1996.  
In October 1980, the examiner noted that the veteran had a 
long history of degenerative joint disease in his neck, which 
radiated down his arm.  He noted that the veteran had been 
given a soft collar to wear but that the veteran was not 
presently wearing it.  In December 1996, an examiner noted 
that the veteran suffered from considerable spine problems, 
which were most likely degenerative in nature.
 
Also included in the claims file are lay statements from 
fellow veterans, which describe the veteran's in-service 
injuries.  The veteran has also submitted four photographs of 
himself during service.

The Board finds that the claim for service connection for 
degenerative joint disease is well-grounded under the above 
referenced requirements.  The Board finds that a review of 
the veteran's service medical records reveals that the 
veteran had back complaints and treatment and was diagnosed 
with lumbosacral contusions, muscle pain, and lumbosacral 
strain.  Additionally, the Board finds that the VA and 
private outpatient medical records submitted by the veteran 
and the findings of the September 1996 VA examiner reveal 
continued treatment for spinal complaints, providing a basis 
for a nexus, and current diagnoses.  The Board finds that the 
veteran's claim for entitlement to service connection for 
degenerative joint disease of the spine is plausible and thus 
well-grounded. 38 U.S.C.A. § 5107; Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).   


ORDER

The claim for entitlement to service connection for 
degenerative joint disease of the spine is well-grounded.


REMAND

The veteran claims that during service he was involved in an 
automobile accident and seriously injured his cervical, 
thoracic, and lumbar spine.  The veteran stated that the 
accident occurred in Bunker Hill, Indiana.  He claims that he 
presently has degenerative joint disease related to his in-
service accident.

The service medical records reveal treatment for back 
complaints are but are negative for treatment resulting from 
an accident in 1958.  The Board notes however, that several 
audiograms reflect treatment for partial deafness as a result 
of the sudden blast from a jet airplane in 1958.  The Board 
also notes that the RO requested any additional service 
medical records and accident reports from Bunker Hill, 
Indiana in April 1998 and received a reply in May 1998 from 
the National Personnel Records Center (NPRC), that all 
available medical records had been associated with the claims 
file and that no investigation reports were found.   

Additionally, during the veteran's VA joints examination in 
September 1996, the examiner commented that a spine 
examination was warranted since most of the veteran's 
complaints were about his spine.  The examiner of the joints 
listed a diagnosis of severe degenerative changes of the 
cervical, thoracic, and lumbosacral spine.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim. 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) has held that 
the duty to assist the claimant in obtaining and developing 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The duty to assist also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1. The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for his degenerative joint 
disease of the spine since his discharge 
from service.  In addition, the veteran 
should be requested to submit all medical 
evidence which supports his assertions 
that he has current degenerative joint 
disease of the spine due to disease or 
injury in service.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain 
copies of all treatment records from the 
named health care providers.  All records 
obtained should be associated with the 
claims folder.

2. The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature and likely etiology of his 
degenerative joint disease of the 
cervical, thoracic, and lumbar spine.  
All indicated testing should be 
accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history and should report 
detailed medical findings. Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veteran's present degenerative joint 
disease of the cervical, thoracic, and 
lumbar spine is related to the findings 
noted during service.  The examination 
reports should reflect review of 
pertinent material in the claims folder, 
including the medical records noted 
above, and include the reasons on which 
the opinion is based.

3. The RO should then review the record, 
and the claim of service connection for 
degenerative joint disease of the spine 
should be readjudicated.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information concerning 
his case.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals


 

